Supreme Court of Florida
                                   ____________

                                  No. SC15-1086
                                  ____________

                              HEATHER WORLEY,
                                  Petitioner,

                                         vs.

     CENTRAL FLORIDA YOUNG MEN’S CHRISTIAN ASS’N, INC.,
                        Respondent.

                                  [April 13, 2017]

QUINCE, J.

      We have for review the decision of the Fifth District Court of Appeal in

Worley v. Central Florida Young Men’s Christian Ass’n, Inc., 163 So. 3d 1240

(Fla. 5th DCA 2015), in which the district court certified conflict with Burt v.

Government Employees Ins. Co., 603 So. 2d 125 (Fla. 2d DCA 1992), regarding

whether the attorney-client privilege protects a party from being required to

disclose that his or her attorney referred the party to a physician for treatment. We

have jurisdiction. See art. V, § 3(b)(4), Fla. Const. For the reasons that follow, we

conclude that the question implicates a confidential communication between the

attorney and the client and is therefore protected. Accordingly, we quash the
decision of the Fifth District and approve the decision of the Second District Court

of Appeal.

                                        FACTS

      In its opinion granting certiorari review of the trial court’s order on

discovery, the Fifth District set forth the relevant facts:

      After Worley fell in YMCA’s parking lot, she twice went to the
      emergency room of Florida Hospital East, where she was eventually
      advised to see a specialist concerning pain in her right knee.
      However, according to Worley, she did not go to a specialist for a
      month or two after the accident because she did not have enough
      money or any health insurance. Instead, she “started seeking out
      representation.” After Worley retained Morgan & Morgan, various
      doctors from Sea Spine Orthopedic Institute, Underwood Surgery
      Center, and Sanctuary Surgical & Anesthesia treated Worley. Morgan
      & Morgan subsequently filed a negligence suit against YMCA on
      behalf of Worley, seeking to recover damages, including the costs of
      her treatment from those healthcare providers.

Worley, 163 So. 3d at 1242. During discovery of this “relatively routine trip-and-

fall case,” Central Florida Young Men’s Christian Association, Inc. (YMCA),

repeatedly attempted to discover the relationship between Worley’s law firm,

Morgan & Morgan, and her treating physicians. Id.

      At Worley’s initial deposition, YMCA asked if she was referred to her

specialists by her attorneys, to which Worley’s counsel objected on the ground of

attorney-client privilege. Id. YMCA then propounded to Worley three sets of




                                          -2-
Boecher1 interrogatories, directed to specific doctors employed by Sea Spine,

Underwood Surgery Center, and Sanctuary Surgical & Anesthesia, and a

supplemental request to produce, directed to Morgan & Morgan, in an effort to

establish the existence of a referral relationship between Worley’s attorneys and

her treating physicians. 163 So. 3d at 1242-43. These efforts were based on

YMCA’s suspicions that there was a “cozy agreement” between Morgan &

Morgan and the physicians, due to the amounts of Worley’s medical bills. Id. at

1243.

        In response to YMCA’s interrogatories and supplemental request to produce,

Worley argued that the requests were “overbroad, vague, unduly and financially

burdensome, irrelevant and in violation [of] allowable discovery pursuant to

Florida Rule of Civil Procedure 1.280(b)(4).” Id. Worley also contended that

Morgan & Morgan does not maintain “information for treating physicians as in this

matter, or otherwise.” Id. Despite this, at a hearing concerning Worley’s

objections, the trial court only sustained Worley’s objection to the question

regarding whether she was referred to the doctors by her attorneys and “did not

address Worley’s objections to YMCA’s other outstanding discovery requests at

that time.” Id. at 1244.




        1. Allstate Ins. Co. v. Boecher, 733 So. 2d 993 (Fla. 1999).


                                         -3-
         At a second deposition, YMCA again asked Worley how she was referred

to her doctor, and again Worley’s attorney objected on the ground of attorney-

client privilege. Id. Following the deposition, YMCA filed a “Motion to Compel

Better Answers to Boecher Interrogatories and Supplemental Request for

Production.” Id. This prompted a second hearing before the trial court, where

Worley was required to produce, within 30 days, two types of discovery materials

for the time period between three years prior to and six months after December 4,

2012:

        [1] complete copies of any and all documents reflecting formal or
        informal agreements, arrangements, and understandings regarding the
        billing for patients or any direct or indirect referral of a client by any
        attorney employed by or affiliated with Morgan & Morgan (whether
        currently or formerly employed by or affiliated with Morgan &
        Morgan) to any of the following entities or persons: Sea Spine
        Orthopedic Institute (or its doctors); Underwood Surgery Center (or
        its doctors); Physicians Surgical Group (or its doctors); and
        Sanctuary Surgical and Anesthesia (or its doctors), and vice versa
        [; and]

        [2] the names of any and all cases (including plaintiff, defendant,
        court and case number) where a client was referred directly or
        indirectly by any attorney employed by or affiliated with Morgan &
        Morgan (whether currently or formerly employed by or affiliated with
        Morgan & Morgan) to any of the following entities or persons: Sea
        Spine Orthopedic Institute (or its doctors); Underwood Surgery Center
        (or its doctors); Physicians Surgical Group (or its doctors); and
        Sanctuary Surgical and Anesthesia (or its doctors), and vice versa.




                                           -4-
Id. Additionally, the trial court ordered that “[i]f the health care provider doesn’t

have it, then the law firm is to produce it,” but did not specify which party had to

incur the costs of complying with the order. Id.

      In its motion for reconsideration of the trial court’s order, Worley argued

that the information was protected by attorney-client privilege and that compliance

with the order “would be overly burdensome, if not impossible.” Id. at 1245. In

support of the latter argument, Worley provided two affidavits. Id. The first, by

Deborah Parrott, the Chief Financial Officer (CFO) of Morgan & Morgan, stated

that there were no documents “kept or maintained by Morgan & Morgan that

address the information sought by YMCA.” Id. The second, by Worley’s

attorney, stated that production of the requested materials would require over 200

hours of attorney review time “to manually search hard-copy files” at an estimated

cost of $94,010. Id. The trial court summarily denied the motion. Id.

      Worley then filed a petition for writ of certiorari with the Fifth District. Id.

Worley’s main claim was that the trial court order requires the production of

information protected by the attorney-client privilege.2 Id. In denying Worley’s




      2. Additionally, Worley argued that the trial court order (1) requires Worley
to produce documents that do not exist; (2) requires Morgan & Morgan, a
nonparty, to produce the information; (3) requires Worley or Morgan & Morgan to
engage in an unduly and financially burdensome production; (4) requires Morgan
& Morgan to incur all the costs associated with the production of the ordered

                                         -5-
claim, the district court held “that it was appropriate for YMCA to ask Worley if

she was referred to the relevant treating physicians by her counsel or her counsel’s

firm.” Id. at 1247-48. It also found no error regarding the trial court’s order for

Worley to comply with YMCA’s supplemental request to produce. Id. at 1249.

Accordingly, the Fifth District denied Worley’s certiorari petition and certified

conflict with Burt “to the extent that it holds that the disclosure of a referral of a

client by an attorney to a healthcare provider is always protected by the attorney-

client privilege.” Id. at 1250.

                                      ANALYSIS

      The issue before this Court is whether the attorney-client privilege protects a

plaintiff from disclosing that an attorney referred him or her to a doctor for

treatment, or a law firm from producing documents related to a possible referral

relationship between the firm and its client’s treating physicians. However,

resolution of this issue will require us to first consider another issue: whether the

financial relationship between a plaintiff’s law firm and the plaintiff’s treating

physician is discoverable. In its decision approving the order, the Fifth District

relied on district court decisions that have held that the financial relationship

between a law firm and a plaintiff’s treating physician is discoverable, pursuant to



discovery; and (5) expands the scope of bias-related discovery that is otherwise
permitted. Id. at 1245.


                                          -6-
our decision in Boecher, if evidence of a referral relationship can be shown. See

Worley, 163 So. 3d at 1246 (citing Brown v. Mittelman, 152 So. 3d 602 (Fla. 4th

DCA 2014), and Steinger, Iscoe & Greene, P.A. v. GEICO Gen. Ins. Co., 103 So.
3d 200 (Fla. 4th DCA 2012)).

      We disagree that Boecher is applicable and, accordingly, disagree with the

reasoning of these decisions. In Boecher, we considered whether a party could

obtain discovery from the opposing party regarding the extent of that party’s

relationship with an expert. Boecher, 733 So. 2d at 994. In that case, the insured

sought to discover from the insurance company the extent of its financial

relationship with the expert witness that the insurance company intended to call at

trial to dispute causation. Id. In concluding that the discovery was permissible, we

recognized our earlier decision in Elkins v. Syken, 672 So. 2d 517 (Fla. 1996).

There, experts retained to provide compulsory medical examinations were ordered

to produce expansive discovery of their private financial information, including tax

returns. Id. at 520. We found such invasive and harassing discovery to be

impermissible because it threatened to chill the willingness of experts to become

involved in litigation. Id. at 522. In response to this concern, we adopted Florida

Rule of Civil Procedure 1.280(b)(5)(A)(iii)3 in order “to avoid annoyance,


       3. Essentially, the rule provides that a party may only obtain discovery of
(1) the scope of an expert’s employment in the pending case and compensation for
such service, (2) the expert’s general litigation experience, (3) other cases, within a

                                         -7-
embarrassment, and undue expense” to experts. Boecher, 733 So. 2d at 998

(quoting Fla. R. Civ. P. 1.280 committee notes (1996)). However, because the

discovery sought in Boecher was “directed to a party about the extent of that

party’s relationship with a particular expert,” we found that the balance of interests

shifted in favor of allowing the discovery. Id. at 997.

      Since then, district courts have extended Boecher to allow discovery of the

financial relationship between law firms and treating physicians. See Worley, 163
So. 3d at 1246 (“In Florida, it is well established that the financial relationship

between the law firm and the treating physician is not privileged and is relevant to

show bias.”); Brown, 152 So. 3d at 604 (“The financial relationship between the

treating doctor and the plaintiff’s attorneys in present and past cases creates the

potential for bias and discovery of such a relationship is permissible.”); Lytal,

Reiter, Smith, Ivey & Fronrath, L.L.P. v. Malay, 133 So. 3d 1178 (Fla. 4th DCA

2014) (“A law firm’s financial relationship with a doctor is discoverable on the

issue of bias.”); Steinger, 103 So. 3d at 205 (“[T]he defendant is entitled to

discover information regarding the extent of the relationship between the law firm

and the doctor.”). However, contrary to these decisions, we find that the



reasonable time period, in which the expert has testified, and (4) an approximate
percentage of time that the expert serves as an expert witness. Financial and
business records may only be requested under “the most unusual or compelling
circumstances.” Fla. R. Civ. P. 1.280(b)(5)(A)(iii).


                                          -8-
relationship between a law firm and a plaintiff’s treating physician is not analogous

to the relationship between a party and its retained expert.

      First, and most obviously, the law firm is not a party to the litigation. In

Boecher, the insured sought discovery from the other party, in that case Allstate

Insurance, regarding the financial relationship Allstate had with its hired expert.

Boecher, 733 So. 2d at 994. In the instant case, YMCA is seeking discovery of the

relationship between Morgan & Morgan, a non-party, and Worley’s treating

physicians. Furthermore, Boecher dealt with the discovery of experts who had

been hired for the purposes of litigation. Treating physicians, however, “[do] not

acquire [their] expert knowledge for the purpose of litigation, but rather simply in

the course of attempting to make [their] patient[s] well.” Frantz v. Golebiewski,

407 So. 2d 283, 285 (Fla. 3d DCA 1981). Moreover, they “typically testif[y] . . .

concerning [their] . . . own medical performance on a particular occasion and [do]

not opin[e] about the performance of another.” Fittipaldi USA, Inc. v.

Castroneves, 905 So. 2d 182, 186 (Fla. 3d DCA 2005).

      We recognize that the evidence code allows a party to attack a witness’s

credibility based on bias. § 90.608(2), Fla. Stat. (2015). We also agree that “a

treating physician, like any other witness, is subject to impeachment based on

bias.” Steinger, 103 So. 3d at 203. However, bias on the part of the treating




                                         -9-
physician can be established by providing evidence of a letter of protection (LOP),4

which may demonstrate that the physician has an interest in the outcome of the

litigation. In the instant case, Worley was treated by all of her specialists pursuant

to letters of protection. Bias may also be established by providing evidence that

the physician’s practice was based entirely on patients treated pursuant to LOPs, as

was found in the instant case. Specifically, a Sea Spine employee testified during

depositions that at the time of Worley’s treatment, its entire practice was based on

patients treated pursuant to LOPs. Additionally, medical bills that are higher than

normal can be presented to dispute the physician’s testimony regarding the

necessity of treatment and the appropriate amount of damages.

      Allowing further discovery into a possible relationship between the

physician and the plaintiff’s law firm would only serve to uncover evidence that,

even if relevant, would require the production of communications and materials




       4. “A letter of protection is a document sent by an attorney on a client’s
behalf to a health-care provider when the client needs medical treatment, but does
not have insurance. Generally, the letter states that the client is involved in a court
case and seeks an agreement from the medical provider to treat the client in
exchange for deferred payment of the provider’s bill from the proceeds of [a]
settlement or award; and typically, if the client does not obtain a favorable
recovery, the client is still liable to pay the provider’s bills.” Caroline C. Pace,
Tort Recovery for Medicare Beneficiaries: Procedures, Pitfalls and Potential
Values, 49 Hous. Law. 24, 27 (2012).




                                         - 10 -
that are protected by attorney-client privilege. As mentioned previously, courts

that have allowed this type of discovery have first required evidence of a referral

relationship between the law firm and the treating physician. See Brown, 152 So.
3d at 605 (“In cases where there is evidence of a referral relationship, more

extensive financial discovery may be appropriate from both the law firm and the

doctor.”); see also Steinger, 103 So. 3d at 206 (“Once there is evidence that a

referral relationship exists, discovery from the law firm may be appropriate . . . .”).

In the instant case, the Fifth District stated that in order to establish that a referral

has occurred, discovery should first be sought from the party, the treating

physician, or other witnesses. Worley, 163 So. 3d at 1247. Finding that YMCA

had “exhausted all other avenues without success,” the court held that it was

appropriate to ask Worley if she had been referred to her doctor for treatment. Id.

at 1248.

       Which brings us to the conflict issue before this Court: whether the attorney-

client privilege precludes defense counsel from asking a plaintiff whether his or

her attorney referred the plaintiff to a physician for treatment. In the conflict case,

the Second District held that the question, “[D]id counsel refer [the plaintiff] to a

particular physician[?]” sought “discovery of confidential communications

constituting her attorney’s advice regarding this lawsuit.” Burt, 603 So. 2d at 125.

In support of its conclusion, the district court reasoned, “The question does not


                                          - 11 -
elicit the underlying fact of whether she saw a particular physician, but rather

elicits whether she saw the physician at her attorney’s request.” Id. at 125-26. In

the instant case, the Fifth District held that the Second District’s decision had been

“called into doubt by the subsequent case law approving discovery pertaining to

the financial relationship between a plaintiff’s treating physician and his or her

lawyer(s).” Worley, 163 So. 3d at 1247. It appears that the district court supported

its conclusion by reasoning that because YMCA could not obtain the information

any other way, it could ask Worley directly.

      We do not agree with the Fifth District’s attempt to circumvent the attorney-

client privilege out of perceived necessity. The attorney-client privilege is the

oldest confidential communication privilege known in the common law. See

Upjohn Co. v. United States, 449 U.S. 383, 389 (1981). It is governed by the

Florida Evidence Code, codified at section 90.502, Florida Statutes (2015). Under

the Florida Evidence Code,

      A client has a privilege to refuse to disclose, and to prevent any other
      person from disclosing, the contents of confidential communications
      when such other person learned of the communications because they
      were made in the rendition of legal services to the client.

§ 90.502(2), Fla. Stat. The Code further provides:

      A communication between lawyer and client is “confidential” if it is
      not intended to be disclosed to third persons other than:
             1. Those to whom disclosure is in furtherance of the rendition
      of legal services to the client.


                                        - 12 -
          2. Those reasonably necessary for the transmission of the
      communication.

§ 90.502(1)(c), Fla. Stat. While section 90.502(4) provides several exceptions5 to

the attorney-client privilege, none of them apply to the instant case. The purpose

of the attorney-client privilege is to “encourage full and frank communication

between attorneys and their clients and thereby promote broader public interests in

the observance of law and administration of justice.” Am. Tobacco Co. v. State,



      5. This subsection provides:

             (4) There is no lawyer-client privilege under this section when:
             (a) The services of the lawyer were sought or obtained to enable
      or aid anyone to commit what the client knew was crime or fraud.
            (b) A communication is relevant to an issue between parties
      who claim through the same deceased client.

             (c) A communication is relevant to an issue of breach of duty
      by the lawyer to the client or by the client to the lawyer, arising from
      the lawyer-client relationship.
             (d) A communication is relevant to an issue concerning the
      intention or competence of a client executing an attested document to
      which the lawyer is an attesting witness, or concerning the execution
      or attestation of the document.

             (e) A communication is relevant to a matter of common interest
      between two or more clients, or their successors in interest, if the
      communication was made by any of them to a lawyer retained or
      consulted in common when offered in a civil action between the
      clients or their successors in interest.
§ 90.502(4), Fla. Stat. (2015).


                                        - 13 -
697 So. 2d 1249, 1252 (Fla. 4th DCA 1997) (quoting Haines v. Liggett Group,

Inc., 975 F.2d 81, 90 (3d Cir. 1992)). It is an interest traditionally deemed worthy

of maximum legal protection. Id. Furthermore, it is not concerned with the

litigation needs of the other party. See Quarles & Brady, LLP v. Birdsall, 802 So.
2d 1205, 1206 (Fla. 2d DCA 2002) (“[U]ndue hardship is not an exception, nor is

disclosure permitted because the opposing party claims that the privileged

information is necessary to prove their case.”) (citation omitted)). Therefore, we

find that the question of whether a plaintiff’s attorney referred him or her to a

doctor for treatment is protected by the attorney-client privilege.

      Respondent argues that the lawyer’s act of referring a client to a treating

physician is an underlying fact, not a communication. We disagree. That the

plaintiff was treated by a particular doctor is an underlying fact. That the plaintiff

received a referral to see a particular doctor is also an underlying fact. However,

whether the plaintiff’s attorney requested that the client see a certain doctor

requires the plaintiff to disclose a part of a communication that was held between

the plaintiff and attorney, and we resist any attempts to separate the contents of

communications to distinguish “facts” from privileged information. To hold

otherwise would severely undermine the purpose of the privilege, which is to

encourage the free flow of information between attorneys and their clients.




                                         - 14 -
Accordingly, we find that the supplemental request to produce requires the

production of privileged materials.

      We also find that the supplemental request to produce is unduly

burdensome. With its motion for reconsideration, Worley filed two affidavits with

the trial court. Worley, 163 So. 3d at 1245. The affidavits stated that compliance

with the order would require over 200 hours of attorney review at a cost of

$94,010. Id. In Boecher, we explained that “certiorari is the appropriate remedy

when a discovery order ‘departs from the essential requirements of law and thus

causes material injury to the petitioner throughout the remainder of the

proceedings, effectively leaving no adequate remedy on appeal.’ ” Boecher, 733
So. 2d at 999 (quoting Allstate Ins. Co. v. Langston, 655 So. 2d 91, 95 (Fla.

1995)). In determining whether the ordered discovery would constitute an undue

burden, courts look to the facts of each case. See Schering Corp. v. Thornton, 280
So. 2d 493, 494 (Fla. 4th DCA 1973) (“We do not here attempt to delineate the

point at which the burden becomes unreasonable, and indeed, it must necessarily

be a case by case decision under the applicable circumstances.”). Here, we find

that 200 hours and over $90,000 in costs to discover the collateral issue of bias in a

case where the damages sought total $66,000 is unduly burdensome.

      Even in cases where a plaintiff’s medical bills appear to be inflated for the

purposes of litigation, we do not believe that engaging in costly and time-


                                        - 15 -
consuming discovery to uncover a “cozy agreement” between the law firm and a

treating physician is the appropriate response. We are concerned that this type of

discovery would have a chilling effect on doctors who may refuse to treat patients

who could end up in litigation out of fear of becoming embroiled in the litigation

themselves. Moreover, we worry that discovery orders such as the one in this case

will inflate the costs of litigation to the point that some plaintiffs will be denied

access to the courts, as attorneys will no longer be willing to advance these types

of costs. Finally, attempting to discover this information requires the disclosure of

materials that would otherwise be protected under the attorney-client privilege.

                                   CONCLUSION

      Therefore, we quash the decision of the Fifth District Court and approve the

decision of the Second District.

      It is so ordered.

LABARGA, C.J., and PARIENTE, and LEWIS, JJ., concur.
POLSTON, J., dissents with an opinion, in which CANADY and LAWSON, JJ.,
concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

POLSTON, J., dissenting.

      The majority holds that Central Florida YMCA is shielded, based on

attorney-client privilege, from discovering whether Worley’s lawyers, Morgan &

Morgan, referred her to treating medical providers. The discovery is directed to

                                         - 16 -
the referral relationship between Morgan & Morgan and the providers, including

how much money the providers received from the firm and its clients. The

financial relationship between a law firm and medical provider, including number

of referrals, frequency, and financial benefit, is admissible evidence regarding the

bias of a testifying medical provider. Accordingly, this information is relevant and

subject to discovery.

      The trial court ordered Worley to produce billing agreements between

Morgan & Morgan and her treating medical providers and information from cases

in which her firm referred other clients. On appeal, the Fifth District Court of

Appeal in Worley v. Central Florida Young Men’s Christian Ass’n, Inc., 163 So.
3d 1240 (Fla. 5th DCA 2015), correctly allowed discovery of this information

under the existing rules of discovery, as balanced with other interests. I would

approve its excellent analysis.

      A lawyer’s referral of a client to a treating medical provider is for the

purpose of the client’s medical care, not in furtherance of legal services.

Therefore, the referral itself is not protected as an attorney-client privileged

communication.

      I respectfully dissent.

                                   I. Background




                                         - 17 -
      Worley was injured in a slip and fall at Central Florida YMCA. Id. at 1242.

The Fifth District explained that “[d]uring the discovery process of this relatively

routine trip-and-fall case, Morgan & Morgan has tenaciously opposed all attempts

by the Respondent, Central Florida Young Men’s Christian Association, Inc.

(“YMCA”), to learn how Worley became a patient of certain medical care

providers.” Id. Specifically, YMCA seeks to discover information regarding the

referral relationship between Morgan & Morgan and Worley’s treating providers at

Sea Spine Orthopedic Institute, Underwood Surgery Center, and Sanctuary

Surgical & Anesthesia, including the amounts paid for clients of Morgan &

Morgan. Id. at 1242-43. These treating providers will be giving expert opinions

on matters including permanency of the injury as well as the reasonableness and

necessity of her care and treatment.

      YMCA contends, and has throughout the litigation, that these providers’

bills are grossly inflated and do not reflect usual and customary billing practices

within the medical community. “Worley concedes that YMCA has sufficient

evidence to argue that the medical bills [from the treating physicians in this case]

are unreasonable.” Id. at 1243. As the majority states, “a Sea Spine employee

testified during depositions that at the time of Worley’s treatment, its entire

practice was based on patients treated pursuant to LOPs,” meaning letters of

protection from lawyers. Majority op. at 10.


                                        - 18 -
      In response to the requested discovery, Worley’s counsel provided an

affidavit indicating that 238 Morgan & Morgan “Non-Party legal matters [involve

Worley’s] Treating Physicians.” Worley, 163 So. 3d at 1245. However, Worley’s

counsel indicated that the specific requested information is not kept by Morgan &

Morgan, and YMCA could obtain the information from the providers. Id. Then,

“according to YMCA, Worley also filed a motion for protective order to prevent

YMCA from obtaining this information from the billing custodians for Worley’s

treating physicians.” Id. at 1243-44.

      Worley objects to the discovery of whether Morgan & Morgan referred her

to these medical providers based on attorney-client privilege. The Fifth District

ruled this was not protected information subject to the attorney-client privilege:

             In general, “[p]arties may obtain discovery regarding any
      matter, not privileged, that is relevant to the subject matter of the
      pending action. . . .” Fla. R. Civ. P. 1.280(b)(1). In Florida, it is well
      established that the financial relationship between the law firm and the
      treating physician is not privileged and is relevant to show potential
      bias. See Brown v. Mittelman, 152 So. 3d 602, 604 (Fla. 4th DCA
      2014) (“The financial relationship between the treating doctor and the
      plaintiff’s attorneys in present and past cases creates the potential for
      bias and discovery of such a relationship is permissible.”); Lytal,
      Reiter, Smith, Ivey & Fronrath, L.L.P. v. Malay, 133 So. 3d 1178,
      1178 (Fla. 4th DCA 2014) (“A law firm’s financial relationship with a
      doctor is discoverable on the issue of bias.” (citing [Morgan, Colling
      & Gilbert, P.A. v. ]Pope, 798 So. 2d [1, 2 (Fla. 2d DCA 2001)]));
      Steinger, Iscoe & Greene, P.A. v. GEICO Gen. Ins. Co., 103 So. 3d
      200, 204 (Fla. 4th DCA 2012) (“Thus, under ordinary circumstances,
      a defendant may discover from a plaintiff’s treating physician the type
      of general financial bias information set out in Rule
      1.280(b)(5)(A)(iii).”); Katzman v. Rediron Fabrication, Inc., 76 So. 3d

                                        - 19 -
      1060, 1064 (Fla. 4th DCA 2011) (“We agree that Elkins discovery
      should generally provide sufficient discovery into such financial bias.
      The discovery here is relevant to a discrete issue, whether the expert
      has recommended an allegedly unnecessary and costly procedure with
      greater frequency in litigation cases, and whether the expert, as a
      treating physician, allegedly overcharged for the medical services at
      issue in the lawsuit.”); see also Crawford v. McColister’s Transp.
      Sys., Inc., 2013 WL 5687861, at *2 (S.D. Fla. Oct. 2, 2013) (stating
      that “the existence of an attorney client relationship is not usually
      itself privileged, and whether a Plaintiff was referred to a physician by
      her attorney is discoverable” (footnote omitted) (citing Norfolk v.
      Comparato, No. 11-81220-CIV, 2012 WL 3055675 (S.D. Fla. July 12,
      2012))).

Id. at 1246 (footnote omitted).

      The majority incorrectly rules otherwise and broadly holds that the attorney-

client privilege protects the disclosure of whether the attorney referred the client to

their physician for treatment.

              II. Evidence and Discovery Rules Require Discovery

      Under our evidence and discovery rules, information reasonably calculated

to lead to the discovery of the bias of a witness, including a financial incentive for

testifying a certain way, should be discoverable. Specifically, this Court has

explained that “[o]ur rules of civil procedure broadly allow parties to obtain

discovery of ‘any matter, not privileged, that is relevant to the subject matter of the

pending action,’ whether the discovery would be admissible at trial, or is merely

‘reasonably calculated to lead to the discovery of admissible evidence.’ ” Allstate




                                         - 20 -
Ins. Co. v. Boecher, 733 So. 2d 993, 995 (Fla. 1999) (quoting Fla. R. Civ. P.

1.280(b)(1)).

      Furthermore, as Professor Ehrhardt explains, “[a]ll witnesses who testify

during a trial place their credibility in issue.” Charles W. Ehrhardt, Florida

Evidence, § 608.1, at 619 (2016). Therefore, “[r]egardless of the subject matter of

the witness’s testimony, a party on cross-examination may inquire into matters that

affect the truthfulness of the witness’s testimony.” Id. And section 90.608, Florida

Statutes, provides that “[a]ny party, including the party calling the witness, may

attack the credibility of a witness by . . . [s]howing that the witness is biased.”

“Included within the types of matters that demonstrate bias are those that relate to

the interest of the witness, favoritism, and corruption.” Ehrhardt, § 608.5, at 655.

      The majority acknowledges that the evidence code allows a party to attack a

witness’s credibility based on bias and that a treating physician is subject to

impeachment based on bias. See majority op. at 9 (citing § 90.608(2), Fla. Stat.,

and Steinger, 103 So. 3d at 203). But the majority then improperly draws the line

of allowing bias to be shown by permitting only evidence of a letter of protection

from the lawyer “which may demonstrate that the physician has an interest in the

outcome of the litigation.” Id. at 10. This letter of protection involves just the one

case. Allowing the jury to consider just this limited financial interest of the one

case completely ignores, and improperly limits, the ability to show bias of a


                                         - 21 -
provider that may arise from a potentially very significant amount of

compensation, and percentage of total business, from other cases brought to the

provider by the law firm.

      Additionally, the majority reasons that allowing discovery into a broader

relationship between the physician and plaintiff’s law firm may require production

of communications and materials that are protected by attorney-client privilege.

See id. at 10-11. Indeed, section 90.502(2) provides that “[a] client has a privilege

to refuse to disclose, and to prevent any other person from disclosing, the contents

of confidential communications . . . because they were made in the rendition of

legal services to the client.” However, as Professor Ehrhardt explains,

“communications that do not involve legal advice are not protected.” Ehrhardt, §

502.5, at 451. Therefore, if a communication is a recommendation of a physician

from whom someone should seek medical treatment, the referral does not

constitute protected legal advice. See Hoch v. Rissman, Weisberg, Barrett, 742 So.
2d 451, 458 (Fla. 5th DCA 1999) (“Mere attendance of an attorney at a meeting,

even where the meeting is held at the attorney’s instance, does not render

everything said or done at that meeting privileged. For communications at a

meeting to be privileged, they must relate to the acquisition or rendition of

professional legal services and must have a confidential character.” (citation

omitted)); Watkins v. State, 516 So. 2d 1043, 1046 (Fla. 1st DCA 1987) (holding


                                        - 22 -
that communication regarding trial dates was not privileged because it was not

intended to not be disclosed to third parties); see also Ehrhardt, § 502.5, at 449

(“Matters which are not communications, e.g., how counsel was retained, are not

protected by the attorney-client privilege.”).

      Moreover, the possibility of a matter involving attorney-client privileged

information of course occurs with all discovery and is not a basis for completely

disallowing permissible discovery. Instead, appropriate objections are made and

an in camera review is conducted by the trial judge. See, e.g., Patrowicz v. Wolff,

110 So. 3d 973, 974 (Fla. 2d DCA 2013); Zanardi v. Zanardi, 647 So. 2d 298, 298

(Fla. 3d DCA 1994).

                       III. Boecher Requires this Discovery

      Importantly, this Court in Boecher, 733 So. 2d at 994, required the

disclosure of a financial relationship between a party insurance company and its

witness. This Court explained that “[o]nly when all relevant facts are before the

judge and jury can the ‘search for truth and justice’ be accomplished.” Id. at 995

(quoting Dodson v. Persell, 390 So. 2d 704, 707 (Fla. 1980)). Obviously, for all

the following reasons, this information establishing a financial relationship

between the insurance company and its witness pertains to the bias of the witness

and is discoverable:

              The information sought here would reveal how often the expert
      testified on Allstate’s behalf and how much money the expert made

                                        - 23 -
      from its relationship with Allstate. The information sought in this
      case does not just lead to the discovery of admissible information.
      The information requested is directly relevant to a party’s efforts to
      demonstrate to the jury the witness’s bias.
             The more extensive the financial relationship between a party
      and a witness, the more it is likely that the witness has a vested
      interest in that financially beneficial relationship continuing. A jury is
      entitled to know the extent of the financial connection between the
      party and the witness, and the cumulative amount a party has paid an
      expert during their relationship. A party is entitled to argue to the jury
      that a witness might be more likely to testify favorably on behalf of
      the party because of the witness’s financial incentive to continue the
      financially advantageous relationship.
             Any limitation on this inquiry has the potential for thwarting
      the truth-seeking function of the trial process. As we observed in
      [Government Employees Insurance Co. v. ]Krawzak, [675 So. 2d 115,
      118 (Fla. 1996),] we take a “strong stand against charades in trials.”
      []. To limit this discovery would potentially leave the jury with a
      false impression concerning the extent of the relationship between the
      witness and the party by allowing a party to present a witness as an
      independent witness when, in fact, there has been an extensive
      financial relationship between the party and the expert. This
      limitation thus has the potential for undermining the truth-seeking
      function and fairness of the trial. See Dosdourian[ v. Carsten], 624
      So. 2d [241, 243 (Fla. 1993)]. Thus, we conclude that the jury’s right
      to assess the potential bias of the expert outweighs any of the
      competing interests expressed in Elkins.

Id. at 997-98.

      The majority distinguishes Boecher on the basis that the law firm is not a

party to the litigation. Majority op. at 9. However, for all of the reasons described

in Boecher, this Court should require the disclosure of a financial relationship

between a party’s law firm and its witnesses. It should treat the plaintiff’s law firm

the same as an insurance company for purposes of discovering and disclosing


                                        - 24 -
potential bias. If a law firm routinely refers clients to the medical provider, and

there is an “extensive [] financial relationship between a party [through its law

firm] and a witness, the more it is likely that the witness has a vested interest in

that financially beneficial relationship continuing.” Boecher, 733 So. 2d at 997.

The insurance company is a repeat player in the judicial system, and the witnesses

it uses on a regular basis may have a financial incentive that a jury is entitled to

know about and evaluate for potential bias. Substitute the phrase “plaintiff’s law

firm” in place of “insurance company,” and the same is true here: The “plaintiff’s

law firm” is a repeat player in the judicial system, and the witnesses it uses on a

regular basis may have a financial incentive that a jury is entitled to know about

and evaluate for potential bias. See Sears v. Rutishauser, 466 N.E.2d 210, 214 (Ill.

1984) (“[A] medical expert may be cross-examined concerning the number and

frequency of referrals from an attorney.”).

      Accordingly, this Court should apply Boecher in an even-handed manner to

all litigants, no matter whether they are plaintiffs or defendants, and require this

discovery.6




       6. The majority also distinguishes Boecher on the basis that these are
treating physicians rather than experts. Majority op. at 9. But these treating
providers will be giving expert opinions, including expert opinions about
permanency of the injury as well as the reasonableness and necessity of her care
and treatment.


                                         - 25 -
                                  IV. Kitchen Sink

      The majority also finds in favor of Worley for a variety of additional

reasons, including that the ordered discovery is unduly burdensome. Majority op.

at 15. The trial court denied this burdensome claim. As indicated by the Fifth

District, Worley may seek reasonable compensation for her costs at the end of the

case. Worley, 163 So. 3d at 1249; see Topp Telecom, Inc. v. Atkins, 763 So. 2d
1197, 1200 n.5 (Fla. 4th DCA 2000) (“Of course the mere fact that a trial judge has

allowed burdensome discovery to proceed does not forestall later reallocation of

the costs incurred when the prevailing party seeks to tax costs at the end of the

case. In taxing costs, the trial judge has considerable discretion and it is certainly

within such discretion to determine at the end of the case that overly burdensome

discovery requests by the losing party should be compensated to some extent by

allowing specific requests for costs incurred thereby. It will be at this stage that

the parties can have full review of the issues dealing with the allocation of those

costs.”). “To hold otherwise would essentially thwart the truth-seeking function

highlighted in Boecher because it would allow a party to prevent disclosure of

relevant information by arguing that it is too costly to provide, even though the

greater the extent of the relationship between the party’s law firm and the treating

physicians, the more likely the opposing party could successfully argue bias or the




                                         - 26 -
unreasonableness of the medical bills charged by the treating physicians.” Worley,

163 So. 3d at 1250.

      Additionally, the majority expresses its concern that the ordered discovery

will have a chilling effect on doctors willing to testify. Majority op. at 16.

However, this concern is without any supporting evidence. To the contrary, as

indicated in the majority’s opinion, the physicians group testified in this case that

its whole practice is dependent on attorney letters of protection.

      Finally, the majority worries that the costs of litigation will go to the point

that some plaintiffs will be denied access to courts because lawyers will not take

the cases and advance costs. Id. But this access to courts worry is completely

baseless. Morgan & Morgan has not made any indication that it would not pursue

this case or any others if required to comply with the court’s discovery order.

      Accordingly, the myriad other reasons the majority employs to prevent the

permissible discovery in this case are baseless and without merit.

                                   V. Conclusion

      Because the discovery ordered by the trial court is not attorney-client

privileged communication, and because the discovery is required by an even-

handed application of this Court’s decision in Boecher, I would approve the Fifth

District’s decision. Therefore, I respectfully dissent.

CANADY and LAWSON, JJ., concur.


                                         - 27 -
Application for Review of the Decision of the District Court of Appeal – Certified
Direct Conflict of Decisions

      Fifth District - Case No. 5D14-3895

      (Orange County)

Andrew Parker Felix and W. Clay Mitchell, Jr., of Morgan & Morgan, P.A.,
Orlando, Florida; and Celene H. Humphries, Philip J. Padovano, and Tracy S.
Carlin of Brannock & Humphries, Tampa, Florida,

      for Petitioner

Joseph R. Flood, Jr., Jessica C. Conner, and Lamar D. Oxford of Dean, Ringers,
Morgan & Lawton, P.A., Orlando, Florida,

      for Respondent

Andrew A. Harris of Burlington & Rockenbach, P.A., West Palm Beach, Florida,

      for Amicus Curiae Florida Justice Association

Katherine E. Giddings, BCS, and Diane G. DeWolf of Akerman LLP, Tallahassee,
Florida; David I. Spector of Akerman LLP, West Palm Beach, Florida; and
William W. Large of Florida Justice Reform Institute, Tallahassee, Florida,

      for Amicus Curiae Florida Justice Reform Institute

Sharon C. Degnan and Caryn L. Bellus of Kubicki Draper, P.A., Miami, Florida,

      for Amicus Curiae Florida Defense Lawyers Association




                                      - 28 -